Citation Nr: 0207928	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for lumbar strain.  

3.  Entitlement to an increased (compensable) rating for pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1989, from January to April 1991, and from January to March 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in April 1998.  

The issue of entitlement to a compensable evaluation for pes 
planus is addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran failed to attend VA ear, nose and throat 
(ENT) evaluations scheduled in conjunction with his claim for 
service connection for labyrinthitis.  

3.  A current diagnosis of labyrinthitis is not shown by the 
evidence of record. 

4.  A current diagnosis of lumbar strain is not shown by the 
evidence of record.  


CONCLUSIONS OF LAW

1.  Labyrinthitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.655 (2001).  

2.  Lumbar strain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the May 1996 Statement of the Case (SOC) 
and March 2002 Supplemental Statement of the Case (SSOC), the 
veteran and his representative were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The record includes the 
veteran's service medical records as well as a report of VA 
examination in July 1995.  The Board notes that the RO has 
attempted to complete the detailed development ordered in the 
April 1998 remand.  In May 1999, the veteran was afforded a 
VA spine examination.  A review of the record reveals that 
the veteran failed to attend VA ENT evaluations scheduled in 
conjunction with his claim for service connection.  In 
December 2001, the RO sent the veteran a letter requesting 
that he inform VA of his willingness to attend VA ENT 
evaluations, but he did not respond.  The duty to assist in 
the development and the adjudication of a claim is not a one-
way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  The Board 
finds nothing in the new legislation indicating an intent to 
relieve the claimant of any obligation to cooperate.

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  

Factual Background

The service medical records reveal that the veteran was seen 
in February 1991 with onset of feeling dizzy while working on 
tanks.  This occurred when he was exposed to cold.  He was 
diagnosed with acute labyrinthitis.  He was placed on 
temporary profile with no working off ground, no flying in 
aircraft, no stooping and physical training at own pace for 
two weeks.  He was seen at the expiration of the profile with 
continued complaints of episode lightheadedness precipitated 
by movement or change in position.  A neurological 
examination revealed no focal abnormalities.  The profile was 
continued for another two weeks.  The records also show that 
the veteran suffered a lower back strain in February 1993.  

The veteran was afforded VA neurological and general medical 
examinations in July 1995.  Neurological evaluation was 
normal.  Examination of the lower back revealed no 
tenderness.  X-rays of the low back were negative.  The 
diagnosis was history of head injury with persistent 
complaints of vertigo, giddiness and recurrent headache.  The 
examiner commented that the veteran's complaints were 
consistent with post concussion syndrome.  There was no 
diagnosis relative to the low back.  

In April 1998, the veteran testified that he injured his back 
while on active duty in February 1991 when he fell off a 
tank.  He stated that when he fell he also hit his head 
resulting in headaches and dizziness which continued to this 
day.  See April 1998 hearing transcript.  

VA spine examination in May 1999 noted that the veteran was 
able to bend freely to take off his shoes and socks without 
pain.  He lifted himself onto the examination table without 
any discomfort and walked across the room barefooted without 
discomfort.  Standing posture was normal with no pelvic tilt.  
There was no excess curvature appreciated in the spine or 
back other than a suggestion of some scoliosis, thoracic, 
very mild.  There was no tenderness over the lumbar area.  
Muscles were symmetric and well formed.  He had some 
tenseness of the muscles of the lower paralumbar, right and 
left, but no tenderness on vigorous palpation.  He was 
cooperative during range of motion exercises, though he moved 
slowly in forward bending.  Forward flexion was to 90 
degrees, lateral bending was to 40 degrees bilaterally, and 
rotation was to 30 degrees bilaterally without discomfort.  
He had no pain on leg raising.  He had normal strength in the 
lower extremities.  X-rays revealed mild focal degenerative 
disc disease at L4-5.  The diagnosis was normal examination 
of the lumbar spine with mild focal disk change at L4-5 by X-
ray.  The examiner commented that if he had found other 
disabilities in the lumbar spine he would be unable from 
review of the record and the veteran's complaints to call 
them due to inservice injuries.  

VA treatment records dated from March 2000 to August 2001 
show that the veteran canceled appointments which were 
required for his labyrinthitis evaluation.  The treatment 
records do not show evidence of ear disease or hearing 
impairment.  Evaluation in June 2000 revealed normal external 
ears and intact tympanic membranes.  There was no 
perforation, erythema, discharge, bulging or retraction.  
Audiological evaluation revealed normal hearing.  The 
diagnoses were vertigo and tinnitus.  He was referred to the 
ENT clinic, but did not attend the future examinations that 
were required for proper evaluation of his condition.  A VA 
progress note dated in April 2001 showed that an ENG 
(electronystagmogram) was normal without evidence of 
perilymphatic fistula or inner ear pathology.  A differential 
diagnosis of cluster headache, atypical migraine, or vascular 
headache was given for the veteran's symptoms.  

In December 2001, the RO sent the veteran a letter requesting 
that he inform VA of his willingness to continue the VA ENT 
evaluations, but he did not respond.  

Analysis

Initially, the Board observes that the veteran failed to 
appear for a VA examination which could have been 
determinative in this matter.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination in conjunction with an original compensation 
claim without good cause the determination shall be made 
based upon the evidence of record.  See 38 C.F.R. § 3.655.  
As this case involves an initial claim for compensation, the 
Board has reviewed the claim based on the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Upon review, the Board notes that the medical evidence of 
record is negative for current findings of labyrinthitis and 
lumbar strain.  The May 1999 VA examination found that the 
veteran's lumbar spine was normal while the April 2001 VA 
progress note revealed no evidence of inner ear pathology.  
In the absence of current evidence of labyrinthitis or a low 
back pathology, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).  Although the veteran, as a lay person, is 
competent under the law to testify about the symptoms that he 
has experienced or observed during or following service, he 
is not competent to diagnose a disability or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board further notes that the medical evidence is negative 
for an etiological relationship between the veteran's vertigo 
and his active service.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claims, the claims for service connection for 
labyrinthitis and lumbar strain must be denied.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  As noted above, the veteran has 
failed to report for scheduled VA ENT evaluations or respond 
to a December 2001 RO letter requesting that he contact VA 
regarding his willingness to report for such evaluations.  


ORDER

Entitlement to service connection for labyrinthitis is 
denied.  

Entitlement to service connection for lumbar strain is 
denied.  


REMAND

In reviewing the March 2002 SSOC, the Board notes that the RO 
denied the veteran's claim for a compensable evaluation for 
pes planus based on his failure to report for a VA 
examination scheduled in October 2001.  Pursuant to 38 C.F.R. 
§ 3.655, when a claimant, without good cause, fails to report 
for an examination scheduled in conjunction with an original 
claim for compensation, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim, 
or a claim for increase, the claim shall be denied.  

In this case, the veteran's appeal stems from a February 1996 
rating decision which granted service connection for pes 
planus and assigned a noncompensable evaluation, effective 
June 23, 1994.  Based on recent case law, when a veteran 
disagrees with the original evaluation assigned for a 
disability the claim is still viewed as an original claim for 
compensation notwithstanding the fact that he is seeking an 
increased rating for the disability.  See Fenderson v. West, 
12 Vet.App. 119 (1999) (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  Therefore, the RO should have 
adjudicated the veteran's claim based on the evidence of 
record, including a report of VA examination concerning the 
feet dated in May 1999.  The Board notes that the May 1999 
findings were not addressed in the March 2002 SSOC.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the claim for 
a compensable evaluation for pes planus 
based on the evidence of record, 
including the May 1999 VA examination.  
If the benefits sought remains denied, 
the veteran and his representative should 
be provided a SSOC which reflects RO 
consideration of all evidence, including 
the May 1999 VA examination, and the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



